DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 10, 13-15, 19, 21, 22, 24, 27, 28, 33, 34 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al.   US 20090155650.
Regarding claims 1, 3, 4, 14, 15, 24, 27, 28, 34 and 37 Cui et al.    discloses (Paragraphs [0092], [0143]-[0168] and [0181] and Fig.2) a method and an apparatus for producing hydrogen. The method comprises catalytic pre-reforming hydrocarbons with steam followed by catalytic steam reforming the methane obtained during pre-reforming in a tubular membrane reactor in a region external to the membrane (315) at 400-650°C. During reforming hydrogen diffuses through the tubular membrane (303). The reference also teaches that other hydrocarbons such as methanol maybe present in addition to methane (Para [0087]). A sweep gas (337) is used to displace the hydrogen 
Regarding claim 5, Cui et al.    teaches a sweep gas (337) is used to displace the hydrogen in the bore of tubular membrane. The sweep gas comprising hydrogen is removed from the tubular membrane (303) through a hydrogen outlet (339) and sent to a heat exchanger (341) where steam is condensed and removed. One skill in the art would envisage that this stream will be mostly hydrogen since the membrane is selective to hydrogen. 
Regarding claim 10, The Cui et al.    reference teaches the membrane (315) reformer to be at 400-650°C (Para [0146]). The reference also teaches that other hydrocarbons such as ethane and propane maybe present in addition to methane (Para [0087]). The use of an electric heater to provide heat is also taught (Para [0220]).
Regarding claims 13 and 19, the reference teaches using a reforming catalyst that is a transition metal catalyst supported on a refractory substrate (Para [0154]). This is considered as a “dry reforming catalyst”. The claim does not require performing dry reforming. 

Regarding claim 22, the reference teaches a conduit 123 for passing steam as a sweep gas (Para [0100]). The manner of operating the device to yield a specific flow rate does not limit the device (MPEP §2114 II). 
Regarding claim 33, the method of operating the device to yield a specific concentration of materials, does not limit the scope of the device itself (MPEP §2114 II). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 11, 16-18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 20090155650.
Regarding claim 2, Cui et al. is silent on the flow rate of hydrogen that is produced. 
However, the flow rate is dictated by how fast the reforming reaction is performed. At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine the rate of reaction to yield a suitable or optimal rate 
Regarding claim 6, Cui et al. teaches a pressure swing (387) for hydrogen purification. The reference also teaches a compressor (361) Paras [0181] and [0182]. 
The reference is silent on the pressure at which the hydrogen steam is compressed to, for purification. 
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal pressure to compress the stream to, using the compressor of the reference. One skilled in the art would be motivated to determine a pressure that is suitable for the PSA that dictates the purity of the hydrogen. 
Regarding claim 11, the reference teaches desulfurization of the feed before being introduced into reforming. This is to avoid sulfur contamination and possible catalytic poisoning (Para [0088]). 
At the time of filing it would have been within the skill of a person of ordinary level of skill in the art to determine a suitable or optimal amount of sulfur present in the system. One would be motivated to reduce the amount of sulfur as low as possible to avoid poisoning of the catalyst. 
Regarding claim 16, The Cui et al. reference teaches the membrane (315) reformer to be at 400-650°C (Para [0146]). The reference also teaches that other hydrocarbons such as ethane and propane maybe present in addition to methane (Para [0087]). The use of an electric heater to provide heat is also taught (Para [0220]).
The reference does not teach the shape of the vessel. 

Regarding claims 17 and 18, the reference shows that the membrane is tubular. It shares a longitudinal axis with the vessel and is concentrically placed See Fig. 2 and item 303.
Regarding claim 30, The Cui et al. reference teaches a conduit 123 for passing steam as a sweep gas (Para [0100]). The reference shows that the membrane is tubular. It shares a longitudinal axis with the vessel and is concentrically placed See Fig. 2 and item 303. The use of an electric heater to provide heat is also taught (Para [0220]).
The reference does not teach the cylindrical shape of the vessel. 
However, matters relating to changes in shape are considered obvious (MPEP §2144.04 IV B). 

Claims 7 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al.  US 20090155650, in view of Keefer US 20020098394.
Regarding claims 7 and 35, the Cui et al. teaches hydrogen purification/separation but does not teach doing so via an absorbent. 
Keefer teaches a process for providing hydrogen to fuel cells. The reference teaches using a series of adsorbents for selective removal of impurities from a stream comprising hydrogen (Para [0072]). The reference the use of the adsorbent system for purifying hydrogen and for products form reforming reactions (Para [0080]).
.   

Claims 8, 25, 32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 20090155650, in view of Rohland et al. “Electrochemical hydrogen compressor”.
Regarding claims 8, 25, 32 and 36, the Cui et al. teaches hydrogen purification/separation but does not teach doing so via an electrochemical compressor.
Rohland teaches that hydrogen from a reformer can be purified from carbon monoxide in a stream using an electro chemical hydrogen compressor (Abstract). The reference recognizes that the use of an electrochemical compressor is an efficient and low power option for hydrogen purification (Pg. 3846, left column last paragraph).  
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the compressor of Rohland to purify hydrogen from the reformed stream of Cui et al. One would be motivated to do so to purify hydrogen from the product stream of Cui et al.   

Claims 9, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 20090155650, in view of Vauk US 20130156685. 
2 and water is condensed out (Para [0161]). 
The reference does not teach that after condensing out the water from the carbon dioxide stream, the carbon dioxide is processed in a cryogenic unit. 
Vauk teaches a method of reducing carbon dioxide from a reformer flue gas using a cryogenic purification unit (Abstract). The reference teaches that hydrogen is recovered from syngas and the residual stream is compressed and introduced into a CO2 separation unit or CPU to recover more than 95% of the CO2 (Para [0033] and [0034]).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the cryogenic purification unit of Vauk in the system of Cui et al.    One would be motivated to do so in an effort to recover and purify CO2. 

Claims 12, 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 20090155650, in view of Boeltken et al. “Ultra-compact microstructured methane steam reformer with integrated Palladium membrane...”. 
Regarding claims 12, 20 and 31, the Cui et al.  reference teaches a pre-reformer with a catalyst (316 Para [0215]) This is at an inlet since the pre-reformer itself is at the beginning end of the process. This catalyst is in addition to the catalyst 315 on the external side of the membrane (See Fig. 2). 

Boeltken et al. teaches a producing hydrogen from methane reforming and then separating hydrogen from reformed products using an integrated membrane (Abstract). A pre-reforming zone in addition to and followed by the reforming zone, is also taught (Pg. 18060, right column, second paragraph). The reference recognizes that the integrated membrane with the reformer provides  a leak proof environment where the membranes achieves full selectivity towards hydrogen (Pg. 18064, left column first paragraph). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to combine these units into one single unit. The stacked or integrated unit would provide superior heat transfer properties (Boeltken et al. Pg. 18607, right column second full paragraph). 

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. US 20090155650, in view of JP H06 345405.
Regarding claim 23, the reference teaches that the conduit 125 is where hydrogen is removed from the bore of the membrane with a sweep (Para [0100]). 
However, the Cui et al. reference does not teach an inner tube for the sweep gas. 
JPH06345405 teaches a device for the production of hydrogen by the hydrocarbon and or steam reforming (Para [0001]). The reference shows a plurality of hydrogen permeable pipes 4 (Fig. 8 in 2) that are arranged upright annularly at 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art use the inner tube of JP’5405 to introduce the sweep gas in Cui et al.    One would be motivated to do so to direct the sweep gas into the bore of the membrane to scavenge hydrogen gas out. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736